Proceeding under article 78 of the Civil Practice Act, to review and to annul the determination of the Commissioner of Motor Vehicles revoking petitioner’s motor vehicle chauffeur’s license because of his refusal to submit to a chemical blood test (Vehicle and Traffic Law, § 71-a). Pursuant to section 1296 of the Civil Practice Act, the proceeding has been transferred to this court for disposition. Determination confirmed, without costs. In our opinion, the evidence is sufficient to sustain (1) the finding that the police officer who *535arrested petitioner had reasonable grounds to believe petitioner was driving while intoxicated, and (2) the finding that petitioner refused to submit to the test prescribed by the statute. Nolan, P. J., Beldoek, Ughetta and Kleinfeld, JJ., concur; Pette, J., dissents and votes to annul the Commissioner’s determination on the ground that the record fails to show any substantial proof to sustain the findings.